Citation Nr: 1718719	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for paroxysmal atrial fibrillation.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected paroxysmal atrial fibrillation. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to February 1969.

This appeal is before the Board of Veterans' Appeals (Board) from March 2011 and October 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board denied the Veteran's claim for an increased rating for paroxysmal atrial fibrillation.  He filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's denial in an August 2016 Memorandum Decision.  Also in the April 2015 decision, the Board remanded his claim for service connection for coronary artery disease with instruction to provide a supplemental statement of the case, which was issued in August 2016.  The Board is therefore satisfied that the instructions in its April 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Paroxysmal atrial fibrillation has not manifested in more than four episodes per year documented by echocardiogram or Holter monitor.

2.  Coronary artery disease is not related to service or to paroxysmal atrial fibrillation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for paroxysmal atrial fibrillation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2016).

2.  The criteria for service connection for coronary artery disease, to include as secondary to service-connected paroxysmal atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated March 2010 and November 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination specific to paroxysmal atrial fibrillation in March 2010 and a VA general cardiac examination in December 2011 with an addendum report issued in July 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the adequacy of these examinations with respect to paroxysmal atrial fibrillation was the issue underlying the Court's August 2016 Memorandum Decision, they are discussed in more detail in the merits section for that issue.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Paroxysmal Atrial Fibrillation

The Veteran claims an increase to his 10 percent rating for paroxysmal atrial fibrillation.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Paroxysmal atrial fibrillation is rated under 38 C.F.R. § 4.104, Diagnostic Code 7010.  The Veteran's current 10 percent rating is warranted for permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiogram (ECG) or Holter monitor.  The maximum rating of 30 percent is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.

The Board incorporates the summation of the facts as it appears in the vacated April 2015 Board decision.  Since that time, no additional evidence has been submitted relevant to the Board's analysis.  A January 2016 letter from the Veteran's VA treating physician lists among his ailments a "history of heart arrhythmias," but provides no substantive information as to the current status of his disability.  The Board therefore finds that this is not relevant evidence to the Veteran's claim and remand for an additional supplemental statement of the case is not necessary.

In its August 2016 Memorandum Decision, the Court found that the Board did not provide adequate reasons and bases explaining how VA met its duty to assist in providing an adequate medical examination.  Specifically, the Court found that the Board failed to explain why the examinations were adequate despite failure to conduct ECG or Holter monitor tests on the Veteran.

The Board finds that ECG or Holter monitor tests are not necessary to conduct an adequate examination of the Veteran unless he had reported current symptoms of a paroxysmal atrial fibrillation episode.  As these tests are incapable of detecting episodes that have occurred in the past, the Veteran's lack of current distress at his December 2011 examination rendered such tests unnecessary.  Indeed, because a higher rating would require evidence of five such episodes, it is inconceivable that conducting such a test on the Veteran at a single examination could yield evidence warranting a higher evaluation.  Rather, VA would have to schedule the Veteran for at least five VA examinations in the unlikely hope that such examinations would happen to fall during any intermittent episodes that would exist.  Thus, the Board finds that the criteria intend that when the Veteran experiences symptoms he attributes to an episode, he should report to a hospital where such tests could document the episode.  Finally, the Board notes that an ECG was conducted at the Veteran's May 2010 examination.

Because the Board finds that VA has met its duty to assist and no new evidence has been submitted, the analysis from the Board's April 2015 decision stands and the Board hereby incorporates it into this decision to find that the evidence does not support more than four episodes per year of paroxysmal atrial fibrillation.  Indeed, the Board notes that the evidence indicates that the Veteran has not had any symptoms of his paroxysmal atrial fibrillation since 1969.  The Board notes that because he has been in receipt of a 10 percent evaluation for more than 20 years, it may not be reduced absent a finding of fraud.  38 C.F.R. § 3.951(b).  

For the reasons set forth above, the Board finds that the evidence weighs against a finding that paroxysmal atrial fibrillation has manifested in more than four episodes per year documented by echocardiogram or Holter monitor, and an evaluation in excess of 10 percent is therefore denied.  

Coronary Artery Disease

The Veteran claims service connection for coronary artery disease.  In his June 2011 claim, he stated that he was diagnosed with coronary artery disease in July 2009.  In his November 2013 notice of disagreement, the Veteran's representative stated that his claim includes a claim that his coronary artery disease was aggravated by his paroxysmal atrial fibrillation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records include a December 1968 Medical Board report which diagnosed paroxysmal atrial fibrillation, for which the Veteran is already service-connected.  While service treatment records extensively document this disability, there is no indication or diagnosis of coronary artery disease.

Private treatment records reflect that in July 2009 the Veteran underwent a left heart catheterization with coronary arteriography and left ventriculography.  He was diagnosed with single-vessel coronary artery disease.

In a June 2011 statement, the Veteran reported that he had been told that he had a scar on the left side of his heart which was the result of a silent heart attack.

The Veteran underwent a VA examination in December 2011.  He was diagnosed with coronary artery disease and an old myocardial infarction.  In a July 2012 addendum opinion, the examiner opined that it was less likely than not that the Veteran's coronary artery disease is related to service or is proximately due to or the result of his service-connected paroxysmal atrial fibrillation.  This opinion was based on a detailed rationale.  Citing relevant medical literature, the examiner explained that the presence of a history of atrial fibrillation in the past, in and of itself, is not a risk factor for coronary artery disease.  Sometimes atrial fibrillation can be a complication of coronary artery disease, but that is not the case for the Veteran given the timeline.  There is no indication of any history of structural heart disease at the 1968 onset of paroxysmal atrial fibrillation.  Thus, the examiner concluded that the Veteran had a 1968 bout of paroxysmal atrial fibrillation with no documented recurrence and which did not contribute to the July 2009 onset of coronary artery disease, which is instead attributable to the Veteran's multiple personal risk factors. 

In July 2014, the Veteran submitted a printout from a medical website which states that atrial fibrillation has strong associations with other cardiovascular diseases, including coronary artery disease.

In a January 2016 letter, the Veteran's VA treating physician stated that the Veteran has been treated for multiple ailments including coronary artery disease.  The physician did not comment on etiology.

The Board finds that the evidence weighs against a finding that coronary artery disease is related to service or to paroxysmal atrial fibrillation.  The Veteran was diagnosed with coronary artery disease in July 2009, more than 40 years after separation.  The only theory of service connection advanced by the Veteran relates coronary artery disease to paroxysmal atrial fibrillation.  The VA examiner gave a detailed and researched rationale which clearly explains why coronary artery disease was not affected by the Veteran's paroxysmal atrial fibrillation.  While the Veteran has since submitted a website which asserts a general association between the two conditions, the examiner's rationale referenced this association, noting that coronary artery disease can cause atrial fibrillation.  Such clearly did not occur here given that atrial fibrillation preceded coronary artery disease by 40 years.  Furthermore, given that the examiner explicitly found that the Veteran was diagnosed with coronary artery disease decades after his paroxysmal atrial fibrillation resolved, service connection by aggravation is not possible.  While, as discussed above, the Veteran's evaluation for atrial fibrillation cannot be reduced absent a finding of fraud under 38 C.F.R. § 3.951(b), the evidence nevertheless indicates that there are no current symptoms of atrial fibrillation that could possibly have aggravated his coronary artery disease.  For these reasons, the Board finds that the evidence weighs against a finding that coronary artery disease is related to service or to paroxysmal atrial fibrillation, and service connection is therefore denied.


ORDER

An evaluation in excess of 10 percent for paroxysmal atrial fibrillation is denied.

Service connection for coronary artery disease, to include as secondary to service-connected paroxysmal atrial fibrillation, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


